Felton, Chief Judge.
The Supreme Court on certiorari reversed the judgment of this court in Dougherty County v. Pylant, 216 Ga. 102 (114 S. E. 2d 861) and directed that this court take such further action as necessary to give effect to the opinion of the Supreme Court. The Supreme Court ruled that the Highway Department is not liable for the damages sued for until the road has been formally opened for traffic controls and that this condition precedent was not alleged in the petition in this case. The judgment of the trial court overruling the demurrers to the petition, the ground of which is that the petition did not allege that the road had been formerly opened for traffic controls, is hereby reversed in compliance with the direction of the Supreme Court.

Judgment reversed.


Gardner, P. J., Townsend, Carlisle, Nichols, Bell and Frankum, JJ., concur.